tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c aug tep 2a t uniform issue list number kikrarekrekrerrerereerereeerereererkreereeer hrekkkkekrrekrereeeeeeaeekeekk hrekeeekekkkeereeerereereeeereee attention rrekekekeekekeeaekekeereeerererekkerkerkee legend church a me hk kakkkkerrerekeraeeeerereeeere co ng reg atio n b haekkekarerekrerertekreekererereeik congregation b-1 hikaru rereeeeeeerereeeeeeeeererere university c me hahahahaha eere corporation d h me hhkkkakkrekkekeeerekekeeerekerereeeer hospital e me kekkkkeakeaearerereeeereererrrerererererererreee hakkar ieee eer eere rear ere are eeeeeeereree herrera rekeeeereekeeeaee organization j me kkikkkkeekeeeereerekeerekrereeeeeelererteree hkahkkraki aker ierie estee eetereeeeeerere organization k ire a ekkrikarakerererr errata state l city m plan x plan y ee akahrarrere rarer ererriaree ae errata iita raha r ei hre rra rrr rii itaa i ierie err t rsh t irr i iiit ia tiaa iiia iasi siar itr kick kiki aee eere ereerrreereee quuz4e7uz2 kekekkkekeraeeeeekrereekeekeeeekes this is in response to a letter dated date as supplemented by additional correspondence dated january august august august and date in which your authorized representative requested a ruling on your behalf under sec_414 of the internal_revenue_code the code’ in support of your ruling_request you have submitted the following statements and information corporation d and hospital e are elements of a health care system established in state l under the auspices of church a congregation b and university c university c is the sole member of corporation d which is the sole member of hospital e hospital e a not-for-profit corporation chartered under the laws of state l operates a teaching hospital and medical clinics by letter dated date the internal_revenue_service service determined that hospital e is a tax-exempt_organization under sec_501 of the code the mission statement of corporation d hospital e’s sole member describes an organization that through the religious heritage of church a is committed to excellence in patient care and the education of health care professionals corporation d’s connections to church a and to congregation b’s traditions of ethical behavior academic distinction and scientific research contribute to new knowledge and advance the organization’s healing mission in the communities that it serves to further this mission corporation d and hospital e foster an environment that encourages innovation embraces diversity respects life and values human dignity congregation b a religious_order was founded under the auspices of church a in furtherance of the teachings and tenets of church a congregation b began providing medical education and health care the head of congregation b is responsible for the governance of congregation b congregation b-1 is a regional subdivision of congregation b with offices and a residence for congregants located in city m of state l the head of congregation b-1 is appointed by and reports directly to the head of congregation b as parts of its mission within church a congregation b-1 lists evangelization of contemporary culture the strengthening of church a heritage and identity contributions to the intellectual life of church a by scholarship research and writing and solidarity with the poor congregation b-1 operates two universities including university c congregation b-1 also is a not-for-profit corporation chartered under the laws of state l as one of four medical schools sponsored by congregation b corporation d values its opportunity to further the teachings and tenets of church a by caring for patients and educating future physicians nurses bio-medical scientists and other medical professionals in the long tradition of church a medical education and health care corporation d and hospital e adhere to the standards of patient care and professional conduct outlined in the services published by the leaders of church a in the united_states for church a health care corporation d’s by-laws provide that university c as the sole member of corpora- tion d retains authority over the election removal appointment and replacement of the members and the chairman of corporation d’s board_of directors university c also has final approval over the election removal appointment and replacement of corporation d’s president and over its annual operating and capital budgets hospital e’s by-laws provide that corporation d as the hospital's sole member retains authority over the election removal appointment and replacement of the hospital's president and the chairman and members of the hospital’s board_of directors corporation d also retains authority to approve and modify the strategic plan and operating and capital budgets of hospital e hospital e adopted plan x a defined benefit pension_plan to effective april provide retirement benefits for its eligible employees and their beneficiaries plan x provides benefit accruals comparable to those provided in plan y adefined benefit plan sponsored by university c participation by hospital e employees in plan y was frozen no employees of for-profit entities or any individuals who are or as of march can be considered employees in connection with any unrelated_trade_or_business within the meaning of sec_513 of the code are eligible to participate in plan x plan x has been adopted by three organizations in addition to hospital e the plan_sponsor congregation b-1 is described above congregation b-1 adopted plan xx and employees ceased accruing benefits under plan y as effective july of june organization k founded in organization j operates facilities for retreats and conferences in cooperation with church a of city m and its surrounding area meetings at organization j are intended to encourage spiritual development among church a adherents and among persons of other religious persuasions organization j adopted plan x effective may benefits under plan y as of april and organization j employees ceased accruing is a not-for-profit publisher of religious literature for congregation b-1 literature published by organization k encourages faith formation in children and spiritual growth in adults organization k adopted plan x effective july employees ceased accruing benefits under plan y as of june and organization k by letter issued by the service dated date plan x was determined to be a qualified multiple_employer_plan under sec_401 and sec_413 of the code a retirement_plan committee that is appointed by hospital e’s board_of directors and which serves at the pleasure of that board administers plan x the principal purpose of the retirement_plan committee is the administration of plan x individual committee members are all employees and executive officers of corporation d or hospital e the retirement_plan committee retains all authority to interpret the plan x document rule on appeals of denied claims and determine the necessary funding levels of plan x a separate retirement_plan investment committee composed of employees and executive officers of corporation d and hospital e oversees the investment of plan x assets congregation b-1 and organizations j and k utilize the administrative committees established and maintained by hospital e to oversee the participation of their employees and their employees’ beneficiaries in pian x congregation b-1 university c_corporation d hospital e and organizations j and k are all organizations listed in the official directory of church a in the united_states the service has determined that all such organizations listed or appearing in the official directory of church a are organizations described in sec_501 of the code and exempt from tax under sec_501 based on the foregoing statements and representations hospital e requests a ruling that plan x is a church_plan within the meaning of sec_414 of the code and has been a church_plan since its april effective date to qualify under sec_401 of the code an employees’ plan generally must among other requirements meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 qualified_pension plans also must meet the minimum_funding standards of sec_412 each of these sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 see sec_410 sec_411 and sec_412 further only the employer or administrator of a plan subject_to erisa is required to file form_5500 or form 5500c annual return report of employee_benefit_plan church pension benefit plans and various welfare_benefit plans that are church plans are excused from the filing see announcement 1982_47_irb_53 and sec_1a and sec_2b of the instructions to form_5500 sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 of the code provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation or an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_1_414_e_-1 of the income_tax regulations regulations provides in pertinent part that the term church_plan does not include a plan which during the plan_year is maintained by two or more employers unless each of the employers is a church that is exempt from tax under sec_501 and less than percent of the employees of such employers are employed in an unrelated_trade_or_business sec_1_414_e_-1 of the regulations provides that for the purpose of this section the term church includes a religious_order or a religious_organization if such order or organization is an integral part of the church and is engaged in carrying out the functions of a church whether as a civil law corporation or otherwise in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 employees of any organization maintaining a plan are considered to be church employees if that organi- zation is an integral part of the church alternatively employees of any organization maintaining a plan are considered to be church employees if that organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for the administration or funding or both of the plan by an organization described in sec_414a of the code 900747u2z2 in this case corporation d and hospital e are elements of a health care system established under the auspices of church a congregation b and university c hospital e a not-for-profit corporation chartered under the laws of state l is part of an organization that through its church a religious heritage and congregation b’s traditions of ethical behavior academic distinction and scientific research is committed to excellence in patient care and the education of health care professionals in addition congregation b-1 corporation d and hospital e and organizations j and k are all organizations listed in the official directory of church a in the united_states organizations listed or appearing in the official directory of church a have been determined by the service to be organizations described in sec_501 of the code and exempt from tax under sec_501 further by virtue of their listings in the church a directory and their commitments to caring for the sick providing quality medical education contributing to the spiritual betterment of church a adherents through ministry publications religious retreats and service to the poor congregation b-1 corporation d hospital e and organizations j and k all share common religious bonds and convictions with church a and congregation b accordingly we conclude that corporation d hospital e and organizations j and k are associated with church a and congregation b for purposes of sec_414 of the church_plan rules moreover under the rule_of code sec_414 if an organization is controlled by or associated with a church_or_convention_or_association_of_churches as provided under sec_414 the employees of that organization are deemed to be employees of that church_or_convention_or_association_of_churches accordingly the employees of corporation d hospital e and organizations j and k in this case also are considered to be church a employees for purposes of the church_plan rules of code sec_414 conversely under the rule_of code sec_414 church a is deemed to be the employer of the employees of corporation d hospital e and organizations j and k with regard to congregation b-1 a religious_order that is an integral part of church a engaged in carrying out the functions of church a within the meaning of sec_1_414_e_-1 of the regulations lay employees of congregation b-1 are therefore church a employees and any member of congregation b or congregation b-1 is a duly ordained commissioned or licensed church a minister in the exercise of his ministry within the meaning of sec_414 of the code having established that congregation b-1 employees are church a employees and that corporation d hospital e and organizations j and k employees are deemed to be church a employees the question remaining is whether or not plan x is administered by an organization the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches hospital e adopted plan x a defined benefit pension_plan to effective april provide retirement benefits for eligible employees and their beneficiaries congregation b-1 and organizations j and k subsequently adopted plan x are employed by an organization that is exempt from tax under code sec_501 no plan x participant is employed by an unrelated_trade_or_business all plan x participants a committee that is appointed by hospital e’s board_of directors and serves at the pleasure of that board administers plan x the principal purpose of the committee is the administration of plan x individual committee members are all employees and executive officers of corporation d or hospital e the committee retains all authority to interpret the plan x document and rule on appeals of denied claims a separate retirement_plan investment committee composed of employees and executive officers of corporation d and hospital e oversees the investment of plan x assets we conclude therefore that plan x is maintained by an organization that is controlled by or associated with a church_or_convention_or_association_of_churches the principal purpose or function of which is the administration or funding of a plan or plans within the meaning of sec_414 of the code accordingly it is ruled that plan x is a church_plan within the meaning of sec_414 of the code and has been a church_plan since its april effective date no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether plan x continues to satisfy the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determinations programs cincinnati ohio pursuant to sec_1 of plan x hospital e the plan_sponsor is authorized to act on its own behalf and on behalf of each participating employer with respect to any communication with the service on the status of the plan as a qualified_plan or as a church_plan under code sec_414 this ruling therefore is directed only to the taxpayer the plan_sponsor that requested it and those other organizations specifically listed herein as having adopted plan x sec_6110 of the code provides that it may not be used or cited by others as precedent copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office any questions pertaining to the ruling please contact for further information se t ep ra t1 if you have sincerely caton a watbins carlton a watkins manager employee_plans technical group
